Name: 2008/152/EC: Council Decision of 18 February 2008 appointing a Spanish member and two Spanish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-02-22

 22.2.2008 EN Official Journal of the European Union L 48/64 COUNCIL DECISION of 18 February 2008 appointing a Spanish member and two Spanish alternate members to the Committee of the Regions (2008/152/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the end of the mandate of Mr GALLEGO CUESTA. Two seats as alternate members have fallen vacant following the end of the mandates of Mr MARTÃ N MALLÃ N and Mr SUÃ REZ RODRÃ GUEZ, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member:  Mr Pedro CASTRO VÃ ZQUEZ, Alcalde de Getafe (Madrid), and (b) as alternate members:  Ms Esther MONTERRUBIO VILLAR, Comisionada para las Relaciones Exteriores del Gobierno de AragÃ ³n, Comunidad AutÃ ³noma de AragÃ ³n,  Mr Francisco DE LA TORRE PRADOS, Alcalde de MÃ ¡laga. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 18 February 2008. For the Council The President I. JARC (1) OJ L 56, 25.2.2006, p. 75.